438 F.2d 131
UNITED STATES of America, Plaintiff-Appellee,v.John Earl ROBERTS, Defendant-Appellant.No. 29942 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5th Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 4, 1971.

John E. Roberts, pro se.
Harry L. Hudspeth, El Paso, Tex., for appellant.
Seagal V. Wheatley, U.S. Atty., San Antonio, Tex., Ralph E. Harris, Asst. U.S. Atty., El Paso, Tex., for appellee.
Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle, Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and ROBEY, Circuit Judges.
PER CURIAM:


1
Having carefully studied the briefs, the entire transcript and the documentary evidence, we consider that the evidence in support of the jury verdict of conviction is not insufficient and that no error of law appears.

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966